 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA
           RYAN CROSS,
 6
                                                              CASE NO. 3:18-cv-5186 RJB-JRC
                                  Plaintiff,
 7
                                                              ORDER DENYING MOTION TO
                   v.                                         RETURN FILING FEE
 8
           JENNIFER ROSS, et al,
 9
                                  Defendant.
10

11
            This matter comes before the Court on the Plaintiff’s motion to return his filing fee after
12
     the dismissal of his case. Dkt. 70. The Court has considered the pleadings filed regarding the
13
     motion and the remaining record.
14
            On January 3, 2019, the Reports and Recommendations of Magistrate Judge J. Richard
15
     Creatura (Dkts. 64 and 67) were adopted, the Defendants’ motion for summary judgment (Dkt.
16
     53) was granted as to the merits of the Plaintiff’s claims, and denied as to whether the dismissal
17
     should count as a strike under 28 U.S.C. § 1915(a). Dkt. 68. The case was closed. Id.
18
            The Plaintiff now moves for a return of the filing fee he has partially paid and moves the
19
     Court for an order lifting the requirement that he pay the remaining amount owed because his
20
     case was dismissed. Dkt. 70. The Plaintiff also discusses other issues related to his time in
21
     segregation and asserts that, at times, he did not have access to some legal materials. Id.
22

23

24


     ORDER DENYING MOTION TO RETURN FILING FEE- 1
 1           The Defendants oppose the motion. Dkt. 71. They point out that to the extent that the

 2   Plaintiff is raising issues regarding access to legal materials, he timely filed pleadings and

 3   responded to motions, etc. Id.

 4           The Plaintiff filed a reply (Dkt. 73) and the motion is ripe for consideration.

 5           The Plaintiff does not move for any relief related to his access to legal materials. Dkts.

 6   70 and 73. The Court will address the relief the Plaintiff does seek – a return of the portion of

 7   the filing fee he has paid and a release from the obligation to pay it in full.

 8           Under 28 U.S.C. § 1915 (b)(1), “if a prisoner brings a civil action or files an appeal in

 9   forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.”

10           The Plaintiff’s motion (Dkt. 70) should be denied. He makes no showing that §

11   1915(b)(1) does not apply. The Plaintiff decided to file this case and litigated it through to the

12   summary judgment stage. He provides no grounds for return of the fee or that the fee should not

13   be collected in full.

14           IT IS SO ORDERED.

15           DATED this 26th day of February, 2019.

16

17
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
18

19

20

21

22

23

24


     ORDER DENYING MOTION TO RETURN FILING FEE- 2
